       Case 2:20-cv-00867-JAP-CG Document 57 Filed 04/12/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

UNITED FINANCIAL CASUALTY COMPANY,

       Plaintiff,

       v.                                                                  Civ. No. 20-867 JAP/CG

DIANA MORALES d/b/a ROBERG TRUCKING et al.,

       Defendants.

                          MEMORANDUM OPINION AND ORDER

       Before the Court is a case for declaratory judgment. Plaintiff initiated this action on August

27, 2020, when it filed a COMPLAINT FOR DECLARATORY JUDGMENT RELIEF

(“Complaint”) (Doc. 1), seeking a declaration of no coverage under a Commercial Auto Policy,

Compl., Ex. A (“Policy”) that it issued to Diana Morales d/b/a Roberg Trucking (“Morales”).

Plaintiff’s request for relief stems from two ongoing lawsuits filed in New Mexico state court: (1)

wrongful death brought by Defendants Lopez, Fernandez-Renteria, and Grado-Sanchez (“Estate

Defendants”) against Morales, as well as others, and (2) negligence brought by Defendant Patrick

Smith against Morales, among others. Plaintiff is currently defending Morales under a reservation

of rights in both causes of action.

       In response to the Complaint, Estate Defendants filed a MOTION TO DISMISS (Doc. 6)

requesting that this Court decline to exercise its discretionary jurisdiction over this matter because

they believed that the underlying New Mexico state court litigation controlled whether certain

Policy exclusions abrogate Plaintiff’s duty to defend and indemnify Morales. But the Court

declined Estate Defendants’ request and retained jurisdiction. See MEMORANDUM OPINION

AND ORDER (Doc. 32). In doing so, the Court noted “the extraordinary posture” of their motion,

which they brought “in part to argue that Plaintiff must continue defending non-movant Defendant


                                                  1
       Case 2:20-cv-00867-JAP-CG Document 57 Filed 04/12/21 Page 2 of 10




Morales in the two underlying New Mexico state court lawsuits.” Doc. 32 n.1 (emphasis added).

That is, Estate Defendants, as non-insured state court plaintiffs currently suing Morales, asserted

that Plaintiff has a duty to defend Morales against them under the Policy, even though Morales has

not made that argument herself.

       This leads to the instant issue: Morales has yet to appear or file a responsive pleading in

this action. Accordingly, on January 27, 2021, Plaintiff filed a REQUEST FOR CLERK’S

ENTRY OF DEFAULT (Doc. 36), which was promptly followed by the CLERK’S ENTRY ON

DEFAULT (Doc. 37). Then, on January 29, 2021, Plaintiff filed a MOTION FOR DEFAULT

JUDGMENT PURSUANT TO FED. R. CIV. P. 55 (Doc.38), requesting default judgment against

Morales on both issues central to this litigation, i.e., that it owes no duty to defend her in the

underlying state court actions nor to indemnify her from any resulting liability. For his part,

Defendant Smith maintains that default judgment is inappropriate because there are multiple

defendants, all of which are similarly situated, and, therefore, granting Plaintiff’s request creates a

risk of inconsistent judgments. Doc. 39 (“Smith Response”). Or put another way, Defendant

Smith notes that, if the Motion is granted, the Court would be entering default judgment against

her on the indemnification issue but then could later find coverage under the Policy on summary

judgment.

       Rather than focus on Defendant Smith’s argument, Estate Defendants once again advocate

on Morales’ behalf, this time asserting that the Court does not have personal jurisdiction over

Morales, which is required under Rule 55, see e.g., Marcus Food Co. v. DiPanfilo, 671 F.3d 1159,

1166 (10th Cir. 2011) (default judgment is void without personal jurisdiction), because process




                                                  2
        Case 2:20-cv-00867-JAP-CG Document 57 Filed 04/12/21 Page 3 of 10




was not properly effectuated in accordance with New Mexico law. See Estate Defs.’ Resp.,

passim. 1 The Court agrees that several infirmities exist with Plaintiff’s service of Morales.

              1. ANALYSIS

    A. Federal Rule of Civil Procedure 55

         Federal Rule of Civil Procedure 55 mandates the process for default judgment. Upon a

showing by affidavit or otherwise, the clerk of the court must enter default against a party who has

failed to plead or otherwise defend. Fed. R. Civ. P. 55(a). After the clerk enters default, the party

must either request the clerk to enter default judgment when the claim is for “a sum certain or a

sum that can be made certain by computation,” Fed. R. Civ. P. 55(b)(1), or “[i]n all other cases,

the party must apply to the court for a default judgment,” Fed. R. Civ. P. 55(b)(2). Here, Plaintiff

has already obtained a clerk’s entry of default against Morales, see Docs. 36 (request), 37 (entry

of default), and applied to the Court for a default judgment via the instant Motion.




1
  The Court has serious concerns about whether Estate Defendants can even advance these arguments. For starters,
the Federal Rules of Civil Procedure evince that the personal jurisdiction arguments asserted by Estate Defendants are
improper at this juncture. Federal Rule of Civil Procedure 12(b)(2) requires a party alleging the lack of personal
jurisdiction to raise that defense either in its responsive pleading or in a motion filed in lieu of its responsive pleading.
See Fed. R. Civ. P. 12(b)(2). The same holds true for challenges to service of process. See Fed. R. Civ. P. 12(b)(5).
If a party files a Rule 12(b) motion in lieu of its responsive pleading but does not raise lack of personal jurisdiction or
insufficient process, Rule 12(h)(1)(A) provides that this party has waived its right to do so. Fed. R. Civ. P. 12(h)(1)(A)
(“[a] party waives any defense listed in Rule (b)(2)-(5) by . . . omitting it from a [pre-answer] motion.”); see also Am.
Fid. Assur. Co. v. Bank of New York Mellon, 810 F.3d 1234, 1236 (10th Cir. 2016) (defendant waived personal
jurisdiction under Rule 12(h) & (g)). Therefore, a straightforward application of this principle to Estate Defendants,
who already have filed a 12(b) motion (Doc. 6) as well as an answer to the Complaint (Doc. 33), of which both did
not raise the issue of personal jurisdiction or insufficient process, is to find that they have waived their ability to
challenge either here, whether it is on their own behalf or Morales’s. See Williams v. Life Sav. & Loan, 802 F.2d
1200, 1202 (10th Cir. 1986) (“A defect in the district court's jurisdiction over a party, however, is a personal defense
which may be asserted or waived by a party. . . . A personal defense may not be raised by another on behalf of a
party.”).
Second, Estate Defendants do not have standing to contest the validity of service on Morales. See id.; see also
Deutsche Bank Nat. Tr. Co. v. Palmer, 43 N.Y.S.3d 766 (N.Y. Sup. Ct. 2016) (co-defendant lacked standing to
challenge service); IMC Mortg. Co. v. Vetere, 142 A.D.3d 954, 955, 37 N.Y.S.3d 329, 330 (2016) (co-defendant
lacked standing to challenge service in foreclosure action); In re Enlarging, Extending & Defining Corp. Limits &
Boundaries of City of Biloxi, 109 So. 3d 529, 536 (Miss. 2013) (“Because Biloxi is raising personal jurisdiction on
behalf of third parties, and because Biloxi failed to raise this issue at the trial-court level, we find that Biloxi not only
lacks standing to raise this issue, it also waived it.”). Nonetheless, because the Court has an obligation to ensure its
jurisdiction over the parties, the issue is not dispositive to the outcome.

                                                             3
       Case 2:20-cv-00867-JAP-CG Document 57 Filed 04/12/21 Page 4 of 10




        However, the Court must follow two steps before granting default judgment in favor of

Plaintiff. First, the Court must ensure that it has subject matter and personal jurisdiction. Williams

v. Life Sav. & Loan, 802 F.2d 1200, 1203 (10th Cir. 1986); Marcus Food Co. v. DiPanfilo, 671

F.3d 1159, 1166 (10th Cir. 2011) (holding that default judgment against defendant over whom

court has no personal jurisdiction is void). Second, the Court must consider whether the well-

pleaded allegations of fact—which a defendant admits upon default—support a judgment on the

claims against the defaulting defendant. See Tripodi v. Welch, 810 F.3d 761, 764 (10th Cir. 2016)

(plaintiff in a default action did not need to prove complaint’s factual allegations; however,

judgment must be supported by a sufficient basis in the pleadings).

    1) Jurisdiction

        a) Subject Matter Jurisdiction

        Because the Declaratory Judgment Act is not an independent source of jurisdiction, Skelly

Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 672 (1950), Cardtoons, L.C. v. Major League

Baseball Players Ass’n, 95 F.3d 959, 964 (10th Cir. 1996), subject matter jurisdiction exists only

if the potential suit meets the strictures of either 28 U.S.C. §§ 1331 (federal question) or 1332

(diversity).

        Diversity jurisdiction is present here under § 1332. Plaintiff is incorporated under the laws

of and its principle place of business is located within the state of Ohio. No defendant—entity or

individual—in this action is domiciled, incorporated, nor maintains its principle place of business

within the state of Ohio. Thus, there is complete diversity between the parties. Additionally, based

on the allegations of Complaint, which clearly illustrate Plaintiff’s potential liability under a one-

million-dollar commercial automobile Policy in two underlying state court actions, the $75,000




                                                  4
       Case 2:20-cv-00867-JAP-CG Document 57 Filed 04/12/21 Page 5 of 10




amount in controversy threshold is easily satisfied. The Court has subject matter jurisdiction over

this cause of action.

        b) Jurisdiction over Morales

        The Court does not reach the same conclusion with respect to personal jurisdiction, which

requires service of process that complies with Federal Rule of Civil Procedure 4. See Venable v.

Haislip, 721 F.2d 297, 300 (10th Cir.1983) (per curiam) (“Here, the trial court denied the motion

without considering the defendant’s contention that the default judgment was void pursuant to

Rule 60(b)(4) for lack of personal jurisdiction. The record does not reveal whether the complaint

was served on the defendant.”).

        The Federal Rules of Civil Procedure state that “an individual . . . may be served . . . by . .

. following state law for serving a summons in an action brought in courts of general jurisdiction

in the state where the district court is located or where service is made.” Fed. R. Civ. P. 4(e)(1)

(emphasis added). Here, Plaintiff’s Certificate of Service, Doc. 23–2, indicates that the summons

and complaint were delivered to an “individual” at an address in Texas, therefore, Plaintiff’s

service (or attempted service) of Morales must comply with either New Mexico or Texas law. In

New Mexico, “[p]rocess shall be served in a manner reasonably calculated, under all the

circumstances, to apprise the defendant of the existence and pendency of the action and to afford

a reasonable opportunity to appear and defend.” NMRA, Rule 1-004(E)(1). “Personal service of

process shall be made . . . to the individual personally; or if the individual refuses to accept service,

by leaving the process at the location where the individual has been found; and if the individual

refuses to receive such copies or permit them to be left, such action shall constitute valid service.”

Id. Rule 1-004(F)(1)(a). Personal service can also be accomplished “by mail or commercial




                                                   5
       Case 2:20-cv-00867-JAP-CG Document 57 Filed 04/12/21 Page 6 of 10




courier service . . . to the defendant at the defendant's last known mailing address.” Id. Rule 1-

004(F)(1)(b), 1-004(F)(1)(3).

       In Texas, “the citation must be served by: (1) delivering to the defendant, in person, a copy

of the citation, showing the delivery date, and of the petition; or (2) mailing to the defendant by

registered or certified mail, return receipt requested, a copy of the citation and of the petition.”

Tex. R. Civ. P. 106(a)(1)–(2). In addition, Texas allows service—if traditional methods of in-

person and mail service fail—"by leaving a copy of the citation and of the petition with anyone

older than sixteen at the location specified in the statement; or in any other manner, including

electronically by social media, email, or other technology, that the statement or other evidence

shows will be reasonably effective to give the defendant notice of the suit.” Tex. R. Civ. P.

106(b)(1)–(2).

       Plaintiff’s process server made the following attempts to serve Morales:

       October 12, 2020 at 7:38 P.M. I: attempted service at the address given. No one
       answered the door. I left a notice. Three vehicles were present with plate #’s:
       JWF7222=Diane Roberg; HRK 1761 =Jose Sanchez; DK6Z508=Diana Morales.
       The mail read Mike Moeller.

       October 15, 2020 at 5:55 P.M. I: attempted service at the address given. The
       mailbox was full and the previous notice was still in the door jamb. I wrote "second
       attempt" on the notice.

       October 19, 2020 at 4:35 P.M. I: [] attempted service at the address given. The
       notice had been removed. I checked with the neighbor asking what time Diana
       usually got home and what she drives. The neighbor said she drives a white Ford
       F150 and gets home after dark. Two vehicles were present registered to Diana
       Morales.

       October 26, 2020 at 6:15-6:45 P.M. I: [] attempted service at the address given. I
       waited for Diana to get home in her white truck but she didn’t show. I left another
       notice.

       November 05, 2220 at 6:03-6:25 P.M. I: attempted service at the address given.
       Diana did not show again. I left another notice.



                                                 6
       Case 2:20-cv-00867-JAP-CG Document 57 Filed 04/12/21 Page 7 of 10




       November 13, 2020 at 6:31-7:25 P.M. I: attempted service at the address given.
       There was no answer at the door. Four vehicles were present, three registered to
       Diana Morales. I left and came back at 9:28 P.M. and Diana’s white truck was
       present. She would not come to the door after repeated knocking.

       November 16, 2020 at 7:05 A.M. I: attempted service at the address given.
       Diana’s white truck was not present and no one answered the door. I left another
       notice.

       November 19, 2020 at 9:05-9:30 P.M. I: attempted service at the address given.
       Diana’s white truck was not present. At the request of the Attorney, I securely taped
       the documents to her front door and loudly explained that Diana Morales had been
       served legal documents.

Id. (bold in original). These failed attempts led the process server to believe that “[Morales] is

actively avoiding service and has more than adequate knowledge of this case.” Id. Because of the

server’s inability to personally serve Morales, Plaintiff sent service via “regular and certified

receipt mail (70191120000229268011)” to Morale’s home of record. See Doc. 23 (certificate of

service via certified and regular mail). Process “was delivered to an individual at [Morale’s

residence] at 5:37 pm on November 23, 2020.” Id., Ex. B (USPS tracking history).

         First, several issues arise under New Mexico’s service rules. For example, Morales’s

failure to answer the door, intentionally or otherwise, does not constitute refusal to accept service

under Rule 1-004(F)(1)(a), which then would have allowed Plaintiff to leave the notice and

complaint in the jamb or taped to the door. Although the Court questions whether an in-person

opportunity to refuse is truly necessary, New Mexico courts require more than mere speculation

that Morales actively refused to answer the door. See Edmonds v. Martinez, 215 P.3d 62, 67 (N.M.

Ct. App. 2009) (“[T]he person to be served must first be found, and then offered the opportunity

to refuse service before the paperwork may be left where the individual has been found.”); see also

Sanchez v. Cano-Marquez, 2015 WL 13662864, at *1 (D.N.M. May 21, 2015) (adopting

Magistrate Judge’s PFRD that concluded service was improper in part because process server



                                                 7
       Case 2:20-cv-00867-JAP-CG Document 57 Filed 04/12/21 Page 8 of 10




never spoke or made contact with the defendant, therefore, the defendant had no opportunity to

refuse service); Carrasco v. New Mexico Dep't of Workforce Sols., 2011 WL 13289696, at *5

(D.N.M. Aug. 10, 2011) (“[T]here is no evidence proffered to suggest that Ingram was found at

the NMDWS office on the date of service or that Beagles was given an ‘opportunity to refuse

service before the paper [was] left.’”). Specifically, Plaintiff establishes only that Morale’s white

F150 was present once during the eight service attempts, and that was at 9:28 PM. That cars

registered to Morales were at the residence does not translate into Morales being inside and

actively refusing service. Clearly, if the white F150 was present more than once the outcome

might be different, but those facts are not before the Court.

       Second, delivering service via certified mail to an “individual” without a signature and

confirmed only by a USPS tracking history report runs afoul of Rule 1-004(F)(1)(b), which,

through reference to Rule 1–004(E), requires that “the defendant or a person authorized by

appointment . . . signs a receipt for the envelope or package containing the summons and

complaint, writ or other process.” Rule 1–004(E) (emphases added); see also Rule 1-004(F)(1)(b)

(service by mail “as provided in Subparagraph (3) of Paragraph E of this rule”). See Exec.

Consulting, Inc. v. Kilmer, 931 F. Supp. 2d 1139, 1141 (D.N.M. 2013) (“Although the New

Mexico courts have not addressed the specific issue of whether authority to accept mail constitutes

authority to accept service of process, this Court finds persuasive those decisions from other

jurisdictions with analogous service statutes holding that authority to accept mail for a defendant

does not confer authority to accept service on that defendant's behalf.”). Thus, Plaintiff failed to

comply with New Mexico service rules.

       The Court reaches the same conclusion with regard to Texas’s service rules. As stated

above, Texas has only two available avenues to Plaintiff here. That is, the third possibility, which



                                                 8
       Case 2:20-cv-00867-JAP-CG Document 57 Filed 04/12/21 Page 9 of 10




allows alternative service, but must be authorized by the Court, does not apply here because

Plaintiff has not requested alternative service. As for the two relevant options, both are offended.

Plaintiff did not serve Morales personally, Tex. R. Civ. P. 106(a)(1), nor did Plaintiff comply with

the mail rule, id. 106(a)(2), given that the record shows only that an “individual” accepted process

at the residence rather than Morales or her authorized agent. Ayika v. Sutton, 378 F. App’x 432,

434 (5th Cir. 2010) (unpublished) (“Texas law authorizes service of process via registered or

certified mail, with return receipt requested. Tex.R. Civ. P. 106(a)(2). The return receipt must bear

the ‘addressee’s signature.’ Tex.R. Civ. P. 107.”); See HWAT, INC., INDIVIDUALLY AND D/B/A

HOME WARRANTY ADMINISTRATORS, 2021 WL 1229960, at *1 (Tex. App. Apr. 1, 2021) (“We

sustain HWAT's argument that there is error on the face of the record because the certified-mail

receipt showing service of citation on HWAT's corporate registered agent does not show that the

individual who signed the receipt has a connection to the corporate registered agent.”); Master

Cap. Sols. Corp. v. Araujo, 456 S.W.3d 636, 638 (Tex. App. 2015) (record did not reflect that

lender was served through an agent authorized to receive service of process); see also Nagy v.

George, 286 F. App’x 135, 137 (5th Cir. 2008) (unpublished) (“Nagy served defendants by

personally sending them the summons and complaint via certified mail. This method of service

did not conform to either the established federal or state methods of service. Fed. R. Civ. P. 4;

Tex. R. Civ. P. 106(a)(2).”)

       Plaintiff has failed to properly serve Morales. Consequently, the Court cannot enter

Default judgment against her. But the Court does conclude that Plaintiff’s demonstrated efforts

warrant an extension of time to properly serve Morales. See Fed. R. Civ. P. 4(m) (“If a defendant

is not served within 90 days after the complaint is filed, the court--on motion or on its own after

notice to the plaintiff--must dismiss the action without prejudice against that defendant or order



                                                 9
       Case 2:20-cv-00867-JAP-CG Document 57 Filed 04/12/21 Page 10 of 10




that service be made within a specified time. But if the plaintiff shows good cause for the failure,

the court must extend the time for service for an appropriate period.”). Indeed, Plaintiff has shown

good cause for the failure. Therefore, the service period must be extended.

               I.     CONCLUSION

         IT IS ORDERED THAT

             1. Plaintiff’s MOTION FOR DEFAULT JUDGMENT PURSUANT TO FED. R.

                    CIV. P. 55 (Doc.38) is GRANTED IN PART and DENIED IN PART.

             2. Plaintiff’s request for default judgment against Defendant Morales is DENIED.

             3. Plaintiff’s request for addition time to serve Morales is GRANTED.

             4. Plaintiff must, absent good cause, serve Morales in accordance with Fed. R. Civ. P.

                    4 not later than May 17, 2021. 23




                                                       _______________________________________
                                                       SENIOR UNITED STATES DISTRICT JUDGE




2
 The Court notes that Plaintiff may accomplish this task under either Texas or New Mexico service rules.
3
  In the event that default judgment is revisited by Plaintiff in a future motion, i.e., if Morales fails to appear after
service is properly effectuated, the Court recommends that Estate Defendants adhere to what matters to them in this
cause of action, i.e., Plaintiff’s duty to indemnify (Defendant Smith’s argument). See Sawyer v. USAA Ins. Co., 839
F. Supp. 2d 1189, 1226 (D.N.M. 2012) (Government had standing to set aside judgment when plaintiff could enforce
default judgment against it); see also n.1. Simply put, Plaintiff’s duty to defend Morales is of no concern to Estate
Defendants nor to Defendant Smith.

                                                          10
